Case 1:15-cr-00095-AJN Document 2869 Filed 05/29/20 Page 1 of 2

Franzblau Dratch, P.C. OF COUNSEL

S.M. Ghris Franzblau Attorneys At Law Richard E. Mischel*
a
Stephen N. Dratch Plaza One Adam D. Bratch*
Julian Wiisey :
Brian M. Dratch* 354 Eisenhower Parkway
P.O. Box 472 * NG & NY BAR
Livingston, New Jersey 07039-0472

NEW YORK OFFICE : .

233 Broadway, Suite 1800 Main Office (973) 992-3700

New York, N'Y 10279 Telecopier (973) 992-7945 or (973) 994-0130

(212) 571-1808

Please reply to NJ Office email. SDRATCH@njcounsel.com

WEBSITE: www.nicounsel.com

Writer’s Direct Dial: (973) 533-7212

May 29, 2020

Honorable Alison J. Nathan, U.S.D.J.
Southern District of New York

United States Courthouse, Courtroom 906
40 Foley Square

New York, New York 10007

Re: United States v. Pilgrim
Docket No. 0208 1: $2 15CR95-030(AJN}

Dear Judge Nathan:

Pursuant to the Court’s Order I have been appointed to determine if Mr.
Pilgrim can present a meritorious post conviction application.

Recently I had a productive discussion with AUSA Allison Nichols. I am
reasonably confident a resolution can be achieved in the near future.

Iam respectfully requesting that the deadline to file a post conviction
application be extended to June 15, 2020 . AUSA Nichols consents to the request.

One of the difficulties is being able to communicate with Mr. Pilgrim in light
of his incarceration at Franklin Correctional Facility. Hence, the need for

additional time in order to fully explain to him his options.

If our discussions do not achieve a resolution then it is the firm’s intention

00198044 - 1
Case 1:15-cr-00095-AJN Document 2869 Filed 05/29/20 Page 2 of 2

FRANZBLAU DRATCH,P.C.
PAGE 2

to file a post-conviction application before the deadline. Moreover, we will consent

to give the U.S. Attorney’s Office thirty days (30) to reply to the petition, subject to
the approval of the Court.

I am respectfully requesting the Court “SO ORDERED” this request

  

ctfully yours,

   

STEPHEN A, DRATCH

iM

SND/ni
cc: Allison Nichols
James Pilgrim

00198044 - j
